Order entered on October 21, 1924, reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the action is not one for goods sold and accepted and, therefore, does not come within the provisions of rule 6, subdivision 1, of Rules of the Supreme Court, First District, Trial Terms.* Appeal from order entered on *883October 27, 1924, dismissed. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.

See Trial Term Rules Sup. Ct., 1st Dist., N. Y. Co., rule 6, subd. 1.— [Rep.